DEVELOPMENT SERVICES AGREEMENT

THIS DEVELOPMENT SERVICES AGREEMENT (“Agreement”) is made and entered into this
9th day of April, 2019 by and between Southern First Bank, (hereinafter referred
to as “Bank”), and COTHRAN PROPERTIES, LLC, a South Carolina limited liability
company (hereinafter referred to as “Cothran Properties”).

WHEREAS, Bank wishes to develop an office building for a new headquarters
(hereinafter “HQ”); and

WHEREAS, Cothran Properties has assisted the Bank in identifying potential sites
for the HQ and such assistance predates this Agreement; and

WHEREAS, Bank has entered into a Purchase and Sale Agreement dated February 12,
2019 with Verde Properties, LLC a South Carolina limited liability company
(hereinafter referred to as “Seller”) to acquire a parcel of land, containing
approximately seven (7) acres of office land located at the corner of Verde
Boulevard and Laurens Road in the City of Greenville South Carolina (hereinafter
referred to as the “Site”);

WHEREAS, the Bank wishes to contract with Cothran Properties to develop the
Site, its HQ as well as explore the possibility of developing additional square
footage either in the HQ or in other ancillary buildings on the Site
(hereinafter “Building” or “Buildings”) and engage in all services ancillary to
such activities, including but not limited to developing, constructing,
managing, improving, operating, leasing, mortgaging, financing, refinancing,
pledging, selling or otherwise dealing and engaging in such other lawful
purposes necessary to develop the Bank Site, HQ and Buildings (hereinafter
referred to as the “Project”);

--------------------------------------------------------------------------------



WHEREAS, Cothran Properties is a full service real estate company;

WHEREAS, with respect to the Project, Bank desires to retain the services of
Cothran Properties as an independent contractor as further provided herein; and

WHEREAS, with respect to the Project, Cothran Properties desires to provide
services to Bank as an independent contractor as further provided herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter contained, Bank and Cothran Properties hereby agree as follows:

(1) Engagement as Independent Contractor. Cothran Properties agrees to provide
services to Bank as set forth below. It is agreed that in the performance of
services under this Agreement, Cothran Properties is an independent contractor
and shall not be an agent of Bank. Nothing contained in this Agreement shall be
construed to create a joint venture, partnership, association, or other
affiliation between the parties hereto, it being specifically agreed that the
relationship is and shall remain that of independent parties to a contractual
relationship as set forth in this Agreement. Bank shall neither have nor
exercise any specific control or direction over the particular methods by which
Cothran Properties shall perform the services required by this Agreement.
Neither party shall be liable for the debts or obligations of the other except
as otherwise specifically provided in this Agreement. Bank will not withhold on
compensation paid to Cothran Properties for income tax or any other withholding
pursuant to any law or requirement of any governmental body. Cothran Properties
shall not hold itself out as an agent of Bank and will file all governmental
reports including but not limited to federal and state tax returns consistent
with being an independent contractor.

--------------------------------------------------------------------------------



(2) Cothran Properties’ Duties and Hours. Bank and Cothran Properties agree that
the services Cothran Properties provides Bank shall be on a non-exclusive basis
and Cothran Properties remains free to offer its services to the market. Cothran
Properties shall not be required to provide services for a designated number of
hours per week or at designated times.

(3) Services. Bank and Cothran Properties agree that the services for which
Cothran Properties is engaged by Bank to perform shall be to manage the Project
(hereinafter referred to as the “Services”) in order to achieve the Bank’s
goals.

(4) Compensation and Reimbursements. Bank and Cothran Properties agree that
Cothran Properties shall receive the following compensation for the Services and
reimbursements for expenses:

      (a) Development Fee(s). Starting on the Fee Commencement Date and
continuing throughout the Term of this Agreement Bank shall pay Cothran
Properties the development fees as set forth herein below (hereinafter
“Development Fee(s)”)                     (i) Compensation for prior services –
in consideration for services performed prior to the date of this Agreement the
payment of the Development Fees as set forth in (4)(a)(ii) below shall commence
on January 1, 2019 (hereinafter “Fee Commencement Date”) and continue throughout
the Term of this Agreement.   (ii) Starting on the Fee Commencement Date the
Bank shall owe Cothran Properties a Development Fee of Fifty Thousand Dollars
($50,000.00) per month payable on the first day of each month (hereinafter
“Monthly Payment(s)”) such obligation shall continue throughout the Term of this
Agreement.


--------------------------------------------------------------------------------




(iii) Payment of Accrued Fees- As used herein “Accrued Fees” shall mean all
unpaid Monthly Payments from the Fee Commencement Date through the Execution
Date of this Agreement. The Accrued Fees shall be paid simultaneously with the
execution of this Agreement.                          (iv) Cothran Properties
shall be entitled to reimbursement for reasonable out-of-pocket expenses
relating to the Services, such expenses are approved in advance by Bank.

(5) Term. The term of this Agreement shall commence as of the date first above
written and expire on December 31, 2019 (hereinafter “Term”). This Agreement
unless extended earlier terminated as hereinafter provided.

(6) Renewal. No later than Thirty (30) days prior to the expiration of this
Agreement, Bank will provide written notification to Cothran Properties as to
its intentions to renew, extend or terminate this Agreement.

(7) Termination. This Agreement may not be terminated during the Term of this
Agreement except by the mutual written consent of Bank and Cothran Properties.
Bank shall pay to Cothran Properties all fees and reimbursements which have been
accrued or incurred but remain unpaid as of such date of termination of this
Agreement.

(8) Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof, and there are no agreements
or representations which are not set forth herein. All prior negotiations,
agreements, and understandings with respect to the subject matter hereof are
superseded. This Agreement shall be binding upon and operate for the parties’
benefit and their successors and permitted assigns.

--------------------------------------------------------------------------------



(9) Amendment. This Agreement may not be amended or modified except with the
written consent of the parties hereto.

(10) Governing Law. This Agreement shall be construed and enforced pursuant to
the laws of South Carolina.

(11) Consent to Jurisdiction. The parties to this Agreement hereby agree that
the courts of the State of South Carolina shall have sole and exclusive
jurisdiction over any matter arising from the interpretation, purpose, effect,
or operation of this Agreement. The parties consent to venue in Greenville
County, South Carolina, and waive any rights they may have to assert
jurisdiction or venue in any other court, administrative forum, or other
adjudicative body.

(12) Captions. The titles and captions in this Agreement are for convenience of
reference only and shall not control or affect the interpretation or
construction of any of its terms or conditions.

(13) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be given by hand-delivered personal service or by registered
or certified mail, return receipt requested. Notices by mail to Cothran
Properties shall be addressed to the last known mailing address of Cothran
Properties. Notices by mail to Bank shall be addressed to the last known mailing
address of Bank. Notices shall be deemed to have been given at the time they are
hand-delivered or are placed in the mail, properly addressed to the address set
forth in this paragraph, with sufficient postage prepaid.

--------------------------------------------------------------------------------



(14) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same Agreement.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

Witness:       SOUTHERN FIRST BANK     By:  /s/ Michael D. Dowling Michael D.
Dowling, CFO       COTHRAN PROPERTIES, LLC   By: /s/ Mark A. Cothran Mark A.
Cothran, its sole Member    


--------------------------------------------------------------------------------